ORIGINAL PROCEEDING IN PROHIBITION.
PER CURIAM.
The Public Service Commission, as relator, brings this petition for writ of prohibition to prevent the respondent trial judge *251from proceeding on a petition for writ of review in the Missouri-American Water Company rate case. This petition for writ of prohibition raises the same issues as discussed in the Court’s opinion in State ex rel. Public Service Commission v. Dally, decided this day.
For reasons set forth in the accompanying opinion, in State ex rel. Public Service Commission v. Dally, this Court makes absolute its preliminary order of prohibition. The circuit court for Buchanan County is directed to dismiss the underlying petition for review.
PRICE, C.J., LIMBAUGH, WHITE, HOLSTEIN, WOLFF and BENTON, JJ., concur.
LAURA DENVIR STITH, J., not participating.